In this case the Attorney General has filed a motion to dismiss the appeal, upon the ground that the plaintiff in error is a fugitive from justice. This motion is supported by the affidavits of the sheriff and the county attorney of Canadian county, and proof of service upon the attorneys for plaintiff in error is shown, but no response has been made.
From the motion and the affidavits in support thereof, *Page 281 
it appears that plaintiff in error cannot at this time be made to respond to any order or judgment of this court.
The motion is therefore sustained, and the appeal dismissed.